In a matrimonial action in which plaintiff was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Dutchess County, dated September 11, 1975, which, upon plaintiff’s motion to punish defendant for contempt, incorporated a stipulation of the parties which resolved the contempt motion and defendant’s motion to modify certain of the provisions of the judgment of divorce. Order affirmed, without costs or disbursements. Defendant has failed to set forth sufficient reason to vacate a voluntary stipulation of settlement entered into in open court after discussion with counsel. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.